Title: To George Washington from Major General Adam Stephen, 23 April 1777
From: Stephen, Adam
To: Washington, George



Sir,
Chatham [N.J.] 23d April 1777

The next important Intelligence I reced from N. York—was of a Certain Conquest of America before October.
Betts of 100 Gu[i]neas to 1, that Gl Howe would be in philadelphia the 1st of May.
The Scarcity of timber & plank at York has prevented the finishing of the Bridge of Boats.
Naval Stores So Scarce that they Cannot fit out their transports for their Return home.
Tar 5 Gu[i]neas ⅌ Barrel—Flour very plenty, & twelve months Salt provisions for 20,000 Men Sailors Scarce & Sickly aboard ther Ships.
On the 16th Between 40 & 50 Sail of Vessels Saild, as was reported aboard the Ships, & in the City, for Hallifax under Convoy of the Tartar—Uncertain whether there were troops aboard or not—It is Said they went for Coal & forrage.
Twelve large Ships arrivd at York from England on the 21st, Uncertain What they had on board—The Number of Tory Regiments at Bergen Confirmd.
The Preston Commodore Hotham has taken a privateer Brig of 16 Guns fitted out at Charleston S. Carolina.

It is Said that Delancy Brigade has Orders to Embark for S. Carolina.
They Intend to Waggon their boats from Brunswick Three goes into Each other & all into a Waggon—Their Horse, Grenadiers & light Infantry on the flanks of the Convoy—May Heaven Blast their purposes! We cannot Boast of the Arm of flesh, So many Arms are Weakly from Inoculation & otherwise.
They Say the Continental Army Consists of 5,000 men, & that no more Can be raisd for Continental Money. I have the honour to be sr your most Obt

Adam Stephen


P.S. This will be deliverd to Your Excellency by Capt. Mathews of the 4th the fittest Officer I am acquainted with for a Major of a Regimt or Brigade.

